Citation Nr: 0007739	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  98-15 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for a 
lumbosacral/dorsal spine disability, currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to November 
1945.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut. 


REMAND

The record shows that the RO granted the veteran service 
connection and assigned him a noncompensable evaluation for a 
lumbosacral/dorsal spine disability in January 1946, 
effective from November 8, 1945.  In a rating decision of 
March 1977, the RO increased the evaluation assigned the 
veteran's back disability to 10 percent, effective from 
November 11, 1976.  In April 1978, the RO increased the 
evaluation assigned the veteran's back disability to 20 
percent, effective from February 24, 1978.  The 20 percent 
evaluation has remained in effect until the present time.  

In June 1997, the veteran filed a claim for an increased 
evaluation for his back disability, contending that his 
symptomatology had become more severe, and that the currently 
assigned 20 percent evaluation no longer adequately reflected 
the severity of his back disability.  The RO denied the 
veteran's claim in January 1998, and this appeal followed.  
In support of his claim, the veteran has submitted VA 
clinical treatment records that do not reflect that the 
veteran underwent treatment for his service-connected back 
disability from April 1997 through June 1997.

The veteran has also submitted a statement dated in August 
1998 from his treating physician, John M. Aversa, M.D., and 
radiological consultation reports dated in July 1998.  In his 
statement, Dr. Aversa indicates that the veteran has severe 
multilevel mid- and lower-cervical degenerative disc disease, 
including right side, and upper and mid-facet joint disease 
with foraminal encroachment.  According to Dr. Aversa, the 
veteran has a malalignment at C4-5 and degenerative disc 
disease in the lower lumbar area with borderline 4-5 
stenosis.  A CT scan report of the veteran's lumbar spine 
shows involvement of five lumbar vertebrae with scoliosis, 
convex to the left at L4-5.  It also shows marked multilevel 
degenerative disc disease including gaseous degeneration of 
the L4-5 and L5-S1 discs, mild bulging at L5-S1 without 
significant canal or foraminal stenosis, and facet 
degenerative joint disease, moderate on the left and mild on 
the right.  A CT scan report of the cervical spine shows 
degenerative disc disease of a greater degree of severity 
than in the lumbar spine area, and C4-5 malalignment.  Based 
on these findings, Dr. Aversa concluded that the veteran's 
back disorder had significantly deteriorated since 1972.  
 
In statements dated October 1998 and April 1999, the 
veteran's representative requested that the Board remand the 
veteran's claim for the purpose of affording the veteran an 
updated, comprehensive back examination.  The Board observes 
that the veteran was last afforded a VA rating examination 
for his service-connected back disability in June 1981.  In 
light of this fact, the Board agrees that another VA 
examination must be scheduled before the Board can determine 
the current level of impairment caused by the veteran's 
service-connected back disability.  In addition, while this 
claim is in remand status, the Board believes that the RO 
should endeavor to obtain and associate with the claims file 
all pertinent VA and private medical records that have not 
yet been secured.

To ensure that the Board's decision is based on a complete 
record, the case is remanded to the RO for the following 
development:  

1.  The RO should contact the veteran and 
ask him to provide the names and 
addresses of all health care providers 
who have treated his back disability.  
After securing any necessary 
authorization, the RO should obtain and 
associate with the claims file records of 
this treatment.  

2.  The RO should afford the veteran a VA 
examination for the purpose of 
determining the nature and severity of 
his service-connected lumbosacral/dorsal 
spine disability.  Prior to the 
examination, the RO should furnish the 
examiner with the veteran's claims file, 
and a copy of this Remand, for review.  
Following a thorough evaluation, during 
which all indicated studies and tests are 
conducted, the examiner should: list all 
objective findings related solely to the 
veteran's lumbosacral-dorsal spine 
disability; distinguish all objective 
back findings not related to the 
veteran's service-connected lumbosacral-
dorsal spine disability; indicate the 
level of impairment caused by the 
veteran's service-connected back 
disability in terms of the nomenclature 
of the rating schedule; and specify 
whether the veteran has functional loss 
or weakness of the lumbar and/or dorsal 
spine due to an objective demonstration 
of pain upon movement, weakened movement, 
excess fatigability, or incoordination, 
and whether pain could significantly 
limit his functional ability during 
flare-ups or with repeated use of the 
affected joints over a period of time.  
The examiner should include detailed 
rationale for all opinions expressed.

3.  Following completion of the 
foregoing, the RO should review the 
examination report to ensure that it 
complies with the directive set forth 
above.  If it does not comply with the 
Board's directive, or if it fails to 
address any aspect of the relevant rating 
criteria, the RO should take appropriate 
action to ensure compliance.  The RO 
should then readjudicate the issue of 
entitlement to an evaluation in excess of 
20 percent for a lumbosacral/dorsal spine 
disability, taking into account all 
relevant statutes and regulations, 
including 38 C.F.R. §§ 4.40 and 4.45 
(1999).  If the determination remains 
adverse to the veteran, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and provide them an 
opportunity to respond thereto before the 
case is returned to the Board for 
additional review.  

The purpose of this Remand is to obtain additional medical 
records and an updated report of VA examination.  The veteran 
is hereby notified that a failure to appear at the scheduled 
examination may result in a denial of his claim.  By this 
Remand, the Board intimates no opinion, favorable or 
unfavorable, as to the merits of the claim.  The veteran is 
free to submit any additional evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act until further notified.


		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




